Per Curiam.

Three charges of professional misconduct were filed against the respondent. The Referee sustained all of them and the evidence adduced before him amply supports his conclusion.
It was established that the respondent converted money entrusted to him for a specific purpose by a client. He admitted that he altered a Supreme Court order, without the permission, consent or approval of a Justice of that court. The record discloses that the respondent commingled escrow funds with his own, and failed to remit any part of the escrow funds, in accordance with the terms of his receipt, to the person entitled thereto. On at least 27 occasions, over a period of nine months, he issued checks on his special checking account which were returned marked “ insufficient funds ”.
The respondent’s conduct was violative of the standards set for the profession and tended to bring it into disrepute. In reaching this determination, all matters not specified in the charges have been eliminated from consideration.
The respondent should be disbarred.
Botein, P. J., M. M. Frank, Valente, McNally and Bergan, JJ., concur.
Respondent disbarred.